FILED
                                                United States Court of Appeals
                                                        Tenth Circuit

                                                    February 14, 2011
               UNITED STATES COURT OF APPEALS
                                            Elisabeth A. Shumaker
                                                       Clerk of Court
                      FOR THE TENTH CIRCUIT




ANTONE L. KNOX,

          Plaintiff-Appellant,
                                                No. 10-7035
v.                                  (D.C. No. 6:10-CV-00044-JHP-SPS)
                                                (E.D. Okla.)
DEBRA ALDRIDGE, D & E Unit
Manager, OSP; AMY THOMAS,
D Unit Case Manager, OSP; BRIAN
HOLDEN, D Unit Mental Health
Officer, OSP; BRUCE H. WHITE,
D & H Unit Health Officer, OSP;
TROY MONKS, D Unit Mental Health
Officer, OSP; DONNA BOND, Private
Re-entry Coordinator, OSP; CRYSTA
PINK-ROBERTS, Credit Units
Manager, OSP; CHRIS ETCHISON,
D Unit Security Manager, OSP;
TRACY DAVIS, H Unit Manager,
OSP; WILLIAM TAYLOR, A Unit
Manager, OSP; DARRELL WILSON,
F Cellhouse Unit Manager, OSP;
ARTHUR F. WOODMORE, E Unit
Case Manager, Mental Health
Department, OSP; ROBERT B.
WATKINS, Law Library Officer,
OSP; JACK POGUE, D & E Unit Shift
Lieutenant, OSP; PATTI SANTINE,
D & E Mental Health Nurse, OSP;
MEREDITH HARRIS, A Unit Case
Manager, OSP; JESSICA SMITH,
Unit Case Manager; CONNIE
TAYLOR, Private R.N., OSP;
CRISTA KAMPAS, Medical Service
Nurse Manager, OSP; SHONDA
KELLEY-CARNEY, D Unit Mental
Health C.O. Sergeant; DALE
CANTRELL, Disciplinary Officer,
OSP; RANDALL G. WORKMAN,
Warden, OSP; JUSTIN JONES,
Director, ODOC; SANDRA ESTES,
Administrative Assistant, OSP;
DEBBIE MORTON, Director
Designee, ODOC; TERRY
CRENSHAW, Warden Assistant, OSP;
LINDA MORGAN, Deputy Warden,
OSP; BOBBY BOONE, Eastern
Region Deputy Director, ODOC;
AMANDA WORKMAN, Dental
Assistant, OSP; WAYNE SOCKEY,
Dentist, OSP; K. MORDECAI, D Unit
Mental Health C.O. Corporal;
P. NICKELS, Medical Services, OSP;
EDWARD WORKMAN, D Unit
Mental Health; N. HELDERMON,
D Unit Mental Health Cadet, OSP;
J. MOORE HELDERMON, D Unit
Mental Health Cadet, OSP; DAVID
ORMAN, Post Office Supervisor,
OSP; DEDMON, Security Manager,
OSP; CARRIE HANSLEY, D, E, & H
Unit Shift Lieutenant, OSP; EMMA
WATTS, Warden, JBCC; MIKE
OAKLEY, Deputy Director of Legal
Service, ODOC; JOHNNY BLEVINS,
Administrator, ODOC; LISA E.
ENDRES, Assistant Attorney General,
Oklahoma; JILL TSIAKILOS,
Assistant Attorney General,
Oklahoma; KIM RUTTER, Assistant
Attorney General, Oklahoma;
KINDANNE C. JONES, Assistant
Attorney General, Oklahoma; DREW
EDMONDSON, Attorney General,
Oklahoma; MELISSA BRIGGS,
U.S. Department of Justice;
RICHARD FARBER, U.S. Department

                                      -2-
    of Justice; ERIC HOLDER, Attorney
    General; SHELDON SPERLING,
    U.S. Attorney, Eastern District of
    Oklahoma; BARACK OBAMA,
    U.S. President; HILLARY CLINTON,
    U.S. Secretary of State; MARY
    FALLIN, U.S. Representative,
    Oklahoma; OPRAH WINFREY;
    MARTHA STEWART; BRAD
    HENRY, Governor, Oklahoma;
    ROBERT MUELLER, Director, FBI;
    JAMES FINCH, Special Agent, FBI;
    STEVEN P. SHREDER, U.S.
    Magistrate Judge, Eastern District of
    Oklahoma; RONALD A. WHITE,
    District Director, District Judge,
    Eastern District of Oklahoma; JAMES
    D. BLAND, Pittsburg County; D.C.
    CIRCUIT JUDGES, Nine Unknown
    DC Circuit Judges; TENTH CIRCUIT
    COURT JUDGES; JOHN WILLIAM
    LOYD, U.S. Marshal; NANCY
    PELOSI, Speaker of the House of
    Representatives; JOSEPH BIDEN,
    U.S. Vice President,

                Defendants-Appellees.


                            ORDER AND JUDGMENT *




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.

                                            -3-
Before O’BRIEN, ANDERSON, and TACHA, Circuit Judges.


      Antone L. Knox, a pro se inmate from Oklahoma, appeals the dismissal of

his civil rights action as frivolous and malicious under 28 U.S.C. § 1915A(b)(1).

In a 371-page complaint, Mr. Knox named numerous defendants, including

President Obama, Vice-President Biden, Martha Stewart, Oprah Winfrey, and

scores of other individuals, alleging they conspired to interfere with his civil

rights and retaliate for initiating other litigation. He also claimed they obstructed

his access to the courts by way of force, threats, intimidation, and attempted

murder, while judges, attorneys, FBI agents, and the President ignored his plight.

      The district court dismissed the matter under § 1915A(b)(1), which

authorizes dismissal of frivolous or malicious actions. In screening the

complaint, the court observed that Mr. Knox requested, among other things:

       Due process be render [sic] & the submission of the physical
       evidence of the Holiday card (not copies) be provided & the stamp
       [sic] envelope that the card was in or dismiss/expunged misconduct
       report & etc. for the destruction of this evidence & urgently request
       a [sic] evidentiary hearing on these grounds etc. & injunction &
       T.R.O. hearings urgently.

R. Vol. 1 at 112. Affording Mr. Knox’s pro se materials a liberal construction,

see Van Deelen v. Johnson, 497 F.3d 1151, 1153 n.1 (10th Cir. 2007), the court

ruled that his claims against judges, elected officials, and celebrities, who could

not be connected to the alleged civil rights violations, were frivolous and

malicious.

                                         -4-
       On appeal, Mr. Knox advances no reasoned argument why the district court

erred in dismissing the complaint. Instead, he offers an array of nearly

incomprehensible statements, which appear to repeat the complaint’s allegations,

and summarily concludes that dismissal was improper. To the extent Mr. Knox

challenges the dismissal of his action under § 1915A(b)(1), we affirm the district

court’s judgment. The court recognized that Mr. Knox’s prolix complaint failed

to properly connect high-ranking officials and celebrities to the alleged violations,

and that Mr. Knox’s claims were frivolous and malicious. As for this appeal,

Mr. Knox’s failure to proffer any coherent, reasoned argument renders this matter

frivolous. See Ford v. Pryor, 552 F.3d 1174, 1180 (10th Cir. 2008) (“An appeal

is frivolous when the result is obvious or the appellant’s arguments of error are

wholly without merit.” (quotation omitted)). Accordingly, we dismiss this appeal

and deny Mr. Knox’s application to proceed in forma pauperis. See 28 U.S.C.

§ 1915(e)(2)(B)(i) (“the court shall dismiss the case at any time if the court

determines that . . . the action or appeal is frivolous or malicious”). Mr. Knox

and/or his custodian are directed to immediately remit the entire outstanding

balance of his appellate filing fee to the clerk of the district court. See Kinnel v.

Graves, 265 F.3d 1125, 1129 (10th Cir. 2001) (dismissal of appeal does not

relieve a party from the responsibility to pay the appellate filing fee). If payment

cannot be made in full, partial payments shall continue until the entire appellate

fee is paid.

                                          -5-
      Finally, pursuant to 28 U.S.C. § 1915(g), one strike shall be assessed

against Mr. Knox for the district court’s dismissal under § 1915A. See Hafed v.

Fed. Bureau of Prisons, ___ F.3d ___, 2011 WL 338417, at *2 (Feb. 4, 2011).

Subject to the time parameters set forth in Hafed, the dismissal of this appeal

shall count as a second strike against Mr. Knox. See id. (discussing time when

strike ripens and may be counted against prisoner).


                                                      Entered for the Court


                                                      Deanell Reece Tacha
                                                      Circuit Judge




                                         -6-